OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OFTEXAS
                      P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711



            STATE OF TEXAijJ
                                           3   "By tk-MhUWW PITNI » BOWES
            PENALTY FOtf-'^/               0 2 1R                         5S
 2/11/2015  PRIVATE USE'~'> *              0006557458       FEB 25 2015
 PERKINS, WINSTON       fr. Ct. No^ffol^25 MA,LED FROW>2IP wr^oW-^ n*

                                                                                          Abel Acosta, Clerk
            :T.                   WILLIS EVERETT SMI*!"
         -/f                      ATTORNEY AT LAW "^>-
          H7?. T'^                1102KINGWOODDRIVI;"#105
             ^'A^ KINGWOOD.TX 77339                                                             •;utf


                     •V.' *Ef:^>^
                  •• • •'•••":^>fc?   :

WWBS3S 77339'
                              •f-f*»i»Mt-iif»-i|-if_r_^iii-€iif|„.i.1..l||il|lf|lf|B|lfI„IfII
                                                                                     ^